Title: From James Madison to William Willis, 9 June 1804 (Abstract)
From: Madison, James
To: Willis, William


9 June 1804, Department of State. “It would be irregular to accept your draft until you settle your accounts at the Treasury, for which reason as well as a defect of form, your draft in favor of Mr. Montagut was refused. As you might have received the sum due you whenever you presented your account it would be inequitable and contrary to usage to allow you interest, but you may charge a mercantile commission on your expenditures. Though there is perhaps nothing in the papers respecting the charges imputed to you, which would forbid the communication, yet on account of the precedent which a compliance with your request would introduce, I think it best to decline it, and more especially as the charge did not produce your removal, but you voluntarily vacated the office. A Consul has been appointed for Barcelona as you were verbally informed.”
